DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the same corner position" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 10 is dependent on a cancelled claim 8, and therefore the scope of the claim is indefinite. Appropriate action is required. This claim has not been examined on its merits.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 12, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10170534 (Kim et al).
Concerning claim 1, Kim discloses a display substrate, comprising: (Figs. 1 and 4) 
a base substrate (100), and
an encapsulation film (400) disposed at a first side of the base substrate (Fig. 4), wherein at least one corner of an edge of the encapsulation is a rounded corner or a substantially rounded corner (Fig. 4).
Continuing to claim 4, Kim discloses wherein the encapsulation film includes at least one organic film layer (420) (col. 13 lines 44-46);
the display substrate base display region and a bezel region surrounding the display region (Fig. 1), the display substrate further comprises at least one blocking dam (340) disposed at the first side of the base substrate in the bezel region, the at least one blocking dam is disposed around the at least one organic film layer (Fig. 4), and each blocking dam of the at least one blocking dam is configured to block the at least one organic film layer (Fig. 4); and
at least one corner of the blocking dam is a rounded corner or substantially rounded corner (col. 14 lines 4-15).
Considering claim 12, Kim discloses wherein the encapsulation film further includes at least two inorganic film layers (410 and 430): the at least one inorganic film layers and the at least one organic film layers are alternately stacked, and in the encapsulation film, a film laver closest to the base substrate and a film layer farthest from the base substrate are both inorganic film layers; and the at least two inorganic film layers cover the at least one blocking dam (Fig. 4 col. 10 lines 32-62).
Referring to claim 16, Kim discloses wherein the at least one blocking dam includes a first blocking dam (340) and a second blocking dam (350), the second blocking dam is disposed at a periphery of the first blocking dam, and each corner of the first blocking dam and each corner of the second blocking dam are rounded corners or substantially rounded corners (Fig. 4).
Regarding claim 19, Kim discloses a display apparatus, comprising the display substrate
according to claim 1 (Figs. 1 and 4 and Abstract).
Concerning claim 20, Kim discloses comprising:
a planarization layer (113) disposed between the encapsulation film and the base substrate,
a pixel definition layer (120) disposed between the encapsulation film and the planarization layer, and
a photo spacer (125) disposed between the encapsulation film and the pixel definition layer,
wherein one of the at least one blocking dam includes at least one of a film layer formed simultaneously with the planarization layer, a film layer formed simultaneously with the pixel definition layer and a film layer formed simultaneously with the photo spacer (Fig. 4).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15, 17, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10170534 (Kim et al).
Pertaining to claims 11, 13, 15, 17, and 18, Kim discloses forming the first and second blocking dams, the rounded corners of the encapsulation layer (which have a certain radius), and forming the organic and in organic layers of the encapsulation layer (Fig. 4). 
Kim does not disclose the claimed width, thickness, and length ranges of the aforementioned claimed structures. 
 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II A.
Therefore absent evidence that the claimed ranges are critical, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform routine experimentation in order to arrive at the optimal dimensions of the structures for desired device functionality.
As to claim 14, Kim discloses forming an encapsulation film that includes at least one organic insulation film and two inorganic insulation films.
Kim does not disclose wherein the encapsulation film further includes at least one buffer organic layer, and one of the at least one buffer organic layer is disposed between an inorganic film layer and an organic film layer that are adjacent.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)  the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore absent evidence that the additional buffer organic layer produces a new or unexpected result, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add an organic layer for added device protection.

Allowable Subject Matter

Claims 2, 3, 5-7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 5 recite the limitations wherein a radius Rp of the rounded corner of the edge of the encapsulation film satisfies:
RF + L x a1
where L is a length of a diagonal of the display substrate, and a1 is a coefficient related to the length of the diagonal of the display substrate. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 2, 6, 7, and 9 depend from these claims respectively and are allowable for at least that reason. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150060806 and US 20190088733 disclose encapsulation layers over a base substrate and blocking dams formed in an edge region of the display region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        05/06/22